                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

CHRISTOPHER DESHAWN MONTAGUE,                       )
#275 888,                                           )
      Plaintiff,                                    )
                                                    )
       v.                                           ) CIVIL ACTION NO. 2:18-CV-896-WHA
                                                    )                [WO]
OFFICER J. MITCHELL, et al.,                        )
                                                    )
       Defendants.                                  )


                                           ORDER

       Before the court is the Recommendation of the Magistrate Judge entered March 12, 2019.

Doc. 26. There being no timely objection filed to the Recommendation, and based on an

independent and de novo review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice.

       A separate Final Judgment will be entered.

       Done, this 4th day of April 2019.




                                       /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
